DECISION OF DISMISSAL
On July 23, 2008, the parties filed a proposed Stipulation for the 2007-08 tax year. Therein, it was recommended that the real market value (RMV) of the land be reduced from $217,510 to $177,600, for a total RMV of $308,350. The total maximum assessed value would remain unchanged at $128,680. The proposed Stipulation states the change to RMV "[d]oes not change the Taxable Assessed Value."
This proposal does not meet the statutory requirements of ORS 305.275
(2005) in that Plaintiffs are not aggrieved with certain tax amounts in dispute. Those requirements are discussed in Kaady v. Dept. ofRev., 15 OTR 124 (2000).
Now, therefore,
  IT IS THE DECISION OF THIS COURT that this matter be dismissed. *Page 1